PER CURIAM.
Since this cause was decided by the court of appeals, one of the judges who took part in the hearing and decision has deceased. The survivors have presented to them this petition for a rehearing, and must act upon it without his counsel and aid. ' The original decision was without any diversity of opin*395ion among the judges, Judge Carpenter delivering the opinion of the court. Neither of the survivors personally desires a rehearing, and although, if they had encountered any hesitation of their deceased associate in the decision of the case, they might now feel disposed to grant a rehearing, they do not feel it to be their duty, contrary to their own views, to allow the petition. Petition for a rehearing is denied; mandate to issue forthwith.